Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                              July 3, 2018
     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 48923-6-II

                                 Respondent,
                                                            PART PUBLISHED OPINION
         v.

 ADRIAN CONTRERAS-REBOLLAR,

                                 Appellant.

        BJORGEN, J. — Adrian Contreras-Rebollar appeals from the sentence imposed following

his resentencing hearing, asserting that the sentencing court erred by imposing a $200 criminal

filing fee as a mandatory legal financial obligation (LFO). In his statement of additional grounds

for review (SAG), Contreras-Rebollar also contends that (1) the sentencing court lacked

authority to resentence him under RAP 7.2(e), (2) the judge presiding over his resentencing

hearing violated Code of Judicial Conduct(3)(D)(1) (CJC) and the appearance of fairness

doctrine by denying his recusal motion, (3) the community custody provisions of RCW

9.94A.701 as applied to his sentence violate the constitutional prohibition on ex post facto laws,

and (4) the sentencing court’s finding that he was on community custody during his offense

violated his jury trial right.

        In the published portion of this opinion, we hold that the sentencing court had the

authority to resentence Contreras-Rebollar under RAP 7.2(e), but that it violated the

constitutional prohibition against ex post facto laws by imposing a fixed 36-month community

custody term under RCW 9.94A.701. In the unpublished portion we hold against Contreras-

Rebollar’s other challenges to his sentence.
No. 48923-6-II


       Therefore, we vacate the community custody portion of Contreras-Rebollar’s sentence

and remand for imposition of a community custody term consistent with the law in effect when

he committed his offenses. We affirm the remainder of his sentence.

                                              FACTS

       In February 2007, Contreras-Rebollar was convicted of two counts of first degree assault

and one count of second degree unlawful possession of a firearm. In Contreras-Rebollar’s first

appeal of his 2007 convictions and sentence, we held in an unpublished opinion that the State

failed to present sufficient evidence at sentencing supporting its allegations of Contreras-

Rebollar’s criminal history and community custody status at the time of his offenses. State v.

Contreras-Rebollar, noted at 149 Wn. App. 1001 (2009). Accordingly, we reversed Contreras-

Rebollar’s sentence and remanded for resentencing.

       Following his 2010 resentencing, Contreras-Rebollar again appealed his sentence and

also filed a personal restraint petition (PRP). State v. Contreras-Rebollar, noted at 169 Wn. App.

1001 (2012). In our unpublished opinion addressing both the direct appeal and PRP, we rejected

Contreras-Rebollar’s claim that the resentencing court’s community custody finding violated his

Sixth Amendment jury trial right. Contreras-Rebollar, noted at 169 Wn. App. 1001. However,

we also held that

       the record suggests that the resentencing court may not have taken into account any
       good time credit to which Contreras-Rebollar may have been entitled and that might
       have affected its determination of whether he had been on community custody at
       the time he committed the charged crimes.

Contreras-Rebollar, noted at 169 Wn. App. 1001, 2012 WL 2499369, at *8. We therefore again

remanded for resentencing, directing the State to “put on the record all facts pertinent to

Contreras-Rebollar’s community custody status at the time he committed the charged crimes,

                                                 2
No. 48923-6-II


including any good time credit calculation to which he may have been entitled.” Contreras-

Rebollar, 2012 WL 2499369, at *8.

       Contreras-Rebollar was again resentenced on March 1, 2013. However, the sentencing

court did not have authority to resentence Contreras-Rebollar on that date because we had not yet

issued the mandate from our 2012 opinion. We issued our mandate from the 2012 opinion on

August 15, 2013. Contreras-Rebollar filed a supplemental PRP, which we denied in an

unpublished opinion in 2014. State v. Contreras-Rebollar, No. 41672-7-II, slip op at 182 Wn.

App. 1046 (Wash. Ct. App. Aug. 5, 2014). We issued the mandate from our 2014 unpublished

opinion on January 9, 2015.

       The sentencing court again resentenced Contreras-Rebollar in April 2016, which

resentencing is the subject of his current appeal. Following the 2016 resentencing hearing, the

sentencing court found that Contreras-Rebollar was on community custody at the time that he

committed his offenses. The sentencing court stated that it would impose as LFOs a $500 crime

victim penalty assessment, a $100 DNA (deoxyribonucleic acid) testing fee, and a $200 criminal

filing fee. Defense counsel requested the sentencing court to waive the $200 criminal filing fee

based on Contreras-Rebollar’s inability to pay the fee, asserting that it was within the sentencing

court’s discretion to do so. The sentencing court rejected defense counsel’s request and

thereafter imposed the above LFOs and the same 380-month incarceration term as it had imposed

in 2007. The court also imposed a fixed community custody term of 36 months. Contreras-

Rebollar appeals from his sentence.




                                                 3
No. 48923-6-II


                                            ANALYSIS

                                       I. RAP 7.2 AND PRPS

       Contreras-Rebollar argues that the sentencing court lacked authority to resentence him

under RAP 7.2 because he had a PRP pending with our court on the date of his resentencing.

Because the filing of a PRP does not divest the superior court of its authority to act in a case

under RAP 7.2, we disagree.

       RAP 7.2 provides in relevant part:

       After review is accepted by the appellate court, the trial court has authority to act in
       a case only to the extent provided in this rule, unless the appellate court limits or
       expands that authority as provided in rule 8.3.

       ....

       . . . . The trial court has authority to hear and determine (1) postjudgment motions
       authorized by the civil rules, the criminal rules, or statutes, and (2) actions to change
       or modify a decision that is subject to modification by the court that initially made
       the decision. The postjudgment motion or action shall first be heard by the trial
       court, which shall decide the matter. If the trial court determination will change a
       decision then being reviewed by the appellate court, the permission of the appellate
       court must be obtained prior to the formal entry of the trial court decision. A party
       should seek the required permission by motion.

(Emphasis added.)

       In a colloquial sense of the word, an appellate court considering a PRP may be said to

“review” a trial court’s decision. However, RAP 7.2 is clear that it is confined to situations

where review has been “accepted” by the appellate court. Title 6 of the RAPs provides three

methods through which our court “accepts review” of a trial court’s or administrative agency’s

decision. RAP 6.1 states that “[t]he appellate court ‘accepts review’ of a trial court decision

upon the timely filing in the trial court of a notice of appeal from a decision which is reviewable

as a matter of right.” RAP 6.2 also allows appellate court review of a trial court decision in some

                                                  4
No. 48923-6-II


circumstances by granting a motion for discretionary review. Finally, RAP 6.3 provides that

“[t]he appellate court accepts direct review of a final decision of an administrative agency in an

adjudicative proceeding . . . by entering an order or ruling accepting review.” None of these

provisions speak to the acceptance of review of a PRP.

        A PRP, in contrast, constitutes an original action in the appellate court. RAP 16.1.

Although an appellate court conducts a “preliminary review” on receipt of a PRP and may

dismiss a PRP in some circumstances, there is no threshold requirement that the appellate court

accept review in order to proceed. RAP 16.8.1.

        Read together, RAP Titles 6 and 16 leave no room for quibble: a PRP proceeds without

the need for acceptance of review by the appellate court. With that, the filing of a PRP does not

divest the trial court of authority to act in a case under RAP 7.2. Contreras-Rebollar’s argument

to the contrary fails.

                         II. RCW 9.94A.701 AND EX POST FACTO LEGISLATION

        Next, Contreras-Rebollar argues that the sentencing court’s application of RCW

9.94A.701 to impose a fixed 36-month community custody term violated the constitutional

prohibition on ex post facto laws. The State concedes that remand for a correction of Contreras-

Rebollar’s sentence is required if we concur with the opinion of Division Three of our court in

State v. Coombes, 191 Wn. App. 241, 361 P.3d 270 (2015), review denied, 185 Wn.2d 1020

(2016). We agree with the reasoning in Coombes and accept the State’s concession.

        We review de novo whether the sentencing court had statutory authority to impose

community custody conditions. Coombes, 191 Wn. App. at 249. We also review alleged




                                                 5
No. 48923-6-II


violations of the constitutional prohibition on ex post facto laws de novo. Coombes, 191 Wn.

App. at 250-51.

        The United States Constitution and the Washington State Constitution prohibit ex post

facto laws. U.S. CONST. art. I, § 10; WASH. CONST. art. I, § 23. “A law that imposes punishment

for an act that was not punishable when committed or increases the quantum of punishment

violates the ex post facto prohibition.” In re Pers. Restraint of Hinton, 152 Wn.2d 853, 861, 100

P.3d 801 (2004). To succeed in his claim of an ex post facto violation, Contreras-Rebollar must

show that RCW 9.94A.701(1) operates retroactively and (2) increases the level of punishment

from that which he was subject to on the date he committed his offenses. Coombes, 191 Wn.

App. at 251. We hold that Contreras-Rebollar has made both showings.

        Coombes addressed a similar ex post facto challenge to RCW 9.94A.701. 191 Wn. App.

at 249-53. On the retroactive prong of the ex post facto violation test, Coombes noted that the

legislature had explicitly stated its intent that the statute

        “applies retroactively and prospectively regardless of whether the offender is
        currently on community custody or probation with the department, currently
        incarcerated with a term of community custody or probation with the department,
        or sentenced after the effective date of this section.”

191 Wn. App. at 251 (quoting LAWS OF 2009, ch. 375, § 20). As with the defendant in Coombes,

RCW 9.94A.701 applies retroactively to Contreras-Rebollar because he committed his offenses

before the legislature amended the statute.

        In addressing the punishment prong of the ex post facto violation test, the Coombes court

noted that “the applicable quantum of punishment increases when a statute makes a formerly

discretionary punishment mandatory.” 191 Wn. App. at 251-52 (citing Lindsey v. Washington,

301 U.S. 397, 401-02, 57 S. Ct. 797, 81 L. Ed. 1182 (1937)). The Coombes court held that RCW

                                                    6
No. 48923-6-II


9.94A.701 increased the defendant’s punishment because it provided for a fixed 36-month

community custody term while the statute in effect when the defendant committed his crime

provided for a discretionary range of 24 to 48 months of community custody. 191 Wn. App. at

252-53.

       As in Coombes, the law in effect when Contreras-Rebollar committed his offenses

provided for a discretionary 24 to 48 months’ community custody term. Former RCW

9.94A.715(1) (2006) stated that a sentencing court shall “sentence the offender to community

custody for the community custody range established under RCW 9.94A.850 or up to the period

of earned release awarded pursuant to RCW 9.94A.728(1) and (2), whichever is longer.” In

addition, former RCW 9.94A.030(41)(a)(v) (2006) classified first degree assault as a serious

violent offense, and former WAC 437-20-010 (2000) established a 24 to 48 month community

custody range for serious violent offenses. In 2009, the legislature replaced this variable term of

community custody with a fixed term of 36, 18, or 12 months, depending on the type of offense.

See Coombes, 191 Wn. App. at 252. Contreras-Rebollar was sentenced under the current statute

to a fixed 36-month term of community custody for his first degree assault convictions.

       As in Coombes, the fixed term of community custody under the current form of RCW

9.94A.701 increased Contreras-Rebollar’s punishment “because it changed a previously

discretionary term to a mandatory term.” 191 Wn. App. at 253. Accordingly, we hold that the

community custody provision of RCW 9.94A.701 violated the constitutional prohibition against

ex post facto laws as applied to Contreras-Rebollar’s sentence. We therefore vacate the

community custody portion of Contreras-Rebollar’s sentence and remand for imposition of a

community custody term consistent with the law in effect when he committed his offenses.


                                                 7
No. 48923-6-II


       A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for public

record in accordance with RCW 2.06.040, it is so ordered.

                             III. IMPOSITION OF CRIMINAL FILING FEE

       Contreras-Rebollar contends that the trial court exceeded its statutory authority by

imposing a $200 criminal filing fee as an LFO without first conducting an adequate inquiry of

his current or likely future ability to pay. He claims that, contrary to our decision in State v.

Lundy, 176 Wn. App. 96, 308 P.3d 755 (2013), the criminal filing fee is discretionary rather than

mandatory. Contreras-Rebollar does not argue that imposition of the criminal filing fee deprives

him of substantive due process.

       We recently addressed and rejected this same claim in State v. Gonzales, 198 Wn. App.

151, 392 P.3d 1158, review denied, 188 Wn.2d 1022 (2017). There, as here, the appellant argued

that “the filing fee is not mandatory because the language in RCW 36.18.020(2)(h) is ambiguous

and differs from that of other mandatory LFO statutes.” Gonzales, 198 Wn. App. at 153. In

rejecting the claim that RCW 36.18.020(2)(h) merely confers discretion to impose the criminal

filing fee, the Gonzales court stated:

       RCW 36.18.020(2)(h) requires that the defendant “shall be liable,” which clarifies
       that there is not merely a risk of liability because “[t]he word ‘shall’ in a statute . .
       . imposes a mandatory requirement unless a contrary legislative intent is apparent.”
       State v. Krall, 125 Wn.2d 146, 148, 881 P.2d 1040 (1994) (quoting Erection Co. v.
       Dep’t of Labor & Indus., 121 Wn.2d 513, 518, 852 P.2d 288 (1993)). There is no
       such contrary intent apparent in the statute.

198 Wn. App. at 155.




                                                  8
No. 48923-6-II


       We adhere to our decisions in Gonzales and Lundy and hold that because the fee is

mandatory, the trial court properly imposed the $200 criminal filing fee absent an inquiry into

Contreras-Rebollar’s ability to pay the fee.

                                      IV. RECUSAL MOTION

A.     CJC 2.9, 2.11, and the Appearance of Fairness Doctrine

       Next, Contreras-Rebollar argues in his SAG that the sentencing court judge abused his

discretion by denying his recusal motion. On the record before us, we disagree.

       Before the start of his resentencing hearing, Contreras-Rebollar filed a motion for the

sentencing court judge to recuse himself from the matter. The motion alleged that the sentencing

court judge had had ex parte communications with the prosecutor that “concern[ed] the very

issues the court must decide before sentencing Mr. Contreras-Rebollar, thus violating

defendant’s constitutional due process guaranty of a fair sentencing by a fair and impartial

judge.” Clerk’s Papers (CP) at 98.

       From the record before us, we can glean the following regarding the sentencing court

judge’s ex parte communication with the prosecutor. On April 14, 2016, the sentencing court

judge directed prosecutors and defense counsel to provide a copy of our court’s most recent

decision regarding a PRP filed by Contreras-Rebollar. One of the prosecutors went to the

courthouse to submit copies of our court’s opinions. The prosecutor saw the sentencing court

judge and “asked which opinion the Court wanted and attempted to explain that there was no

actual opinion issued by the Court of Appeals regarding this PRP because it was pending.”

Report of Proceedings (RP) at 10. The prosecutor then provided the court with copies of the two

other Court of Appeals opinions that had been previously filed and a copy of Contreras-


                                                 9
No. 48923-6-II


Rebollar’s opening brief in his PRP. The sentencing court judge also recalled the prosecutor

mentioning something about her son during the ex parte communication. Following the ex parte

communication, the prosecutor e-mailed defense counsel to inform her of the contact.

       At the start of the April 15 resentencing hearing, defense counsel informed the court that

she had filed a recusal motion based on the ex parte communication between the sentencing

court judge and the prosecutor that had taken place the previous day. Defense counsel stated she

had received the prosecutor’s e-mail disclosing the ex parte communication on the afternoon of

April 14. The sentencing judge then explained that he had e-mailed all the parties on April 14 to

request a copy of our court’s most recent opinion on Contreras-Rebollar’s PRP to prepare for the

April 15 resentencing hearing. During the course of the hearing on defense counsel’s recusal

motion, the court and the prosecutor disclosed the nature of the ex parte communication as

described above. Following argument by the parties, the sentencing court denied the recusal

motion.

       We review a court’s decision on a recusal motion for an abuse of discretion. State v.

Bilal, 77 Wn. App. 720, 722, 893 P.2d 674 (1995). Due process, the appearance of fairness, and

CJC Canon 2, Rule 2.11 require disqualification of a judge if he or she is biased against a party

or his or her impartiality may be reasonably questioned. State v. Dominguez, 81 Wn. App. 325,

328, 914 P.2d 141 (1996). Under the appearance of fairness doctrine, a judicial proceeding is

valid only if a reasonable person would conclude that the parties obtained a fair, impartial, and

neutral hearing. Bilal, 77 Wn. App. at 722. “The law goes farther than requiring an impartial

judge; it also requires that the judge appear to be impartial.” State v. Madry, 8 Wn. App. 61, 70,




                                                10
No. 48923-6-II


504 P.2d 1156 (1972). Ex parte communications may implicate the appearance of fairness

doctrine. State v. Romano, 34 Wn. App. 567, 569, 662 P.2d 406 (1983).

       Contreras-Rebollar bases his recusal argument on the appearance of fairness doctrine and

on former CJC Canon 3(D)(1). This prior provision, however, has been effectively replaced by

current CJC 2.9 and CJC 2.11. In order to fairly evaluate his arguments, we will deem them to

rest on the appearance of fairness doctrine and on CJC 2.9 and 2.11.

       CJC Rule 2.9(A) concerns ex parte communications and provides in relevant part:

       A judge shall not initiate, permit, or consider ex parte communications, or consider
       other communications made to the judge outside the presence of the parties or their
       lawyers, concerning a pending or impending matter, before that judge’s court
       except as follows:

       (1) When circumstances require it, ex parte communication for scheduling,
       administrative, or emergency purposes, which does not address substantive matters
       . . . is permitted, provided:

               (a) the judge reasonably believes that no party will gain a procedural,
               substantive, or tactical advantage as a result of the ex parte communication;
               and

               (b) the judge makes provision promptly to notify all other parties of the
               substance of the ex parte communication, and gives the parties an
               opportunity to respond.

       The CJC does not define the term “administrative.” Black’s Law Dictionary 53 (10th ed.

2014) defines “administrative” as “[o]f, relating to, or involving the work of managing a

company or organization; executive.” Of the definitions of the term in Webster’s Third New

International Dictionary 28 (1969), the most apt is “performance of executive duties:

Management, Direction Superintendence.” The meaning of “administrative” is also illuminated

obliquely in Randy Reynolds & Associates, Inc. v. Harmon, 1 Wn. App. 2d 239, 249, 404 P.3d



                                                11
No. 48923-6-II


602 (2017), review granted, 418 P.3d 802 (2018), holding that the ex parte hearing of a motion

to stay execution of a writ of restitution was not administrative under CJC 2.9(A)(1).

       Under this authority, the prosecutor’s ex parte communication with the sentencing court

judge concerned only the administrative matter of providing the sentencing court with its

requested documents and, thus, did not violate CJC Rule 2.9. As set out above, the sentencing

judge requested the parties to provide him with a copy of our most recent opinion on Contreras-

Rebollar’s PRP. The prosecutor saw the judge, explained that no opinion had been issued by our

court on this PRP because it was still pending, and provided the judge with copies of the two

other Court of Appeals opinions that had been previously filed.

       Contrary to Contreras-Rebollar’s recusal motion, the ex parte communications did not

concern substantive matters at issue in his resentencing; specifically, whether Contreras-Rebollar

was in community custody status during the commission of his offenses. Instead, the

communication concerned the delivery of requested material to the judge. This conduct without

substantive import falls squarely within the scope of “administrative” actions as used in CJC

2.9(A)(1).

       This, though, does not conclude the inquiry into CJC 2.9, because ex parte

communications are only saved as administrative matters if the requirements of CJC 2.9

(A)(1)(a) and (b) are met. Of those, the only one in need of examination is subsection (b), which

states, “(b) [T]he judge makes provision promptly to notify all other parties of the substance of

the ex parte communication, and gives the parties an opportunity to respond.”

       The record does not show that the judge made any provision to notify other parties of the

communication. The record does show that on April 14 the judge asked counsel for the parties to


                                                12
No. 48923-6-II


give him certain appellate court opinions; the prosecutor did so later that afternoon; by the start

of the resentencing hearing the next day, the defendant had filed a motion to recuse; and during

the hearing on April 15 on the recusal motion, the court and the prosecutor disclosed the nature

of the ex parte communication as described above. These events apparently occurred in a period

of less than 24 hours. Against that backdrop, we cannot say that the judge’s failure to notify

defense counsel on the day of the communication violated his duty to “promptly” make provision

to notify other parties. For these reasons, the ex parte communication did not violate CJC 2.9.

       Turning to CJC 2.11, subsection (A) states in pertinent part:

       A judge shall disqualify himself or herself in any proceeding in which the judge’s
       impartiality might reasonably be questioned, including but not limited to the
       following circumstances.

In the present circumstances, the sentencing judge’s request to both parties to provide prior

appellate court opinions and the ex parte acceptance of those opinions is not a reasonable basis

for questioning the judge’s impartiality. Thus, the judge’s actions did not violate CJC 2.11.

       For similar reasons, on this record no reasonable person would conclude that the

sentencing judge’s impartiality may be reasonably questioned or that Contreras-Rebollar did not

receive a fair resentencing hearing under the appearance of fairness doctrine because of the

prosecutor’s ex parte communication with the sentencing judge.

       Contreras-Rebollar argues, though, that his multiple resentencings, added to the ex parte

communication, would reasonably suggest that the judge was not impartial. The resentencings,

however, were simply examples of the sometimes iterative way the judicial system attempts to

achieve fair resolutions of various issues. If anything, that process should increase confidence in

the system. Accordingly, the sentencing court did not violate the appearance of fairness doctrine


                                                 13
No. 48923-6-II


through its ex parte communications with the prosecutor and did not abuse its discretion by

denying Contreras-Rebollar’s motion to recuse.

B.       Public Trial Right

         Contreras-Rebollar also asserts that the ex parte communication constituted a courtroom

closure but does not explicitly raise a public trial violation claim. To the extent that Contreras-

Rebollar challenges the ex parte communication as violating his public trial right, his contention

fails.

         When evaluating a public trial right violation claim, we must first determine whether the

public trial right was implicated in the challenged proceeding. State v. Smith, 181 Wn.2d 508,

513, 334 P.3d 1049 (2014). If the public trial right was implicated, we must then determine

whether there was a closure and, if so, whether the closure was justified. Smith, 181 Wn.2d at

513. We apply a two-prong “experience and logic” test to determine whether the right to a

public trial attaches to a particular proceeding. State v. Sublett, 176 Wn.2d 58, 72-73, 292 P.3d

715 (2012). Under that test, the defendant must show both that the “‘place and process have

historically been open to the press and general public’” and that “‘public access plays a

significant positive role in the functioning of the particular process in question.’” Sublett, 176

Wn.2d at 73 (quoting Press-Enter. Co. v. Superior Court, 478 U.S. 1, 8-10, 106 S. Ct. 2735, 92

L. Ed. 2d 1 (1986)). Contreras-Rebollar fails to make either showing.

         Contreras-Rebollar has not identified, and we have not located, any case supporting the

proposition that an attorney’s act of filing of documents requested by the court has historically

been open to the press and general public. Additionally, because presumably any future reliance

by the sentencing court on such documents would be placed on the record in open court, logic


                                                 14
No. 48923-6-II


dictates that public access to the filing of documents would not play a significant positive role in

the process. Accordingly, Contreras-Rebollar cannot demonstrate that the public trial right was

implicated.

                                       V. JURY TRIAL RIGHT

       Finally, Contreras-Rebollar argues in his SAG that the sentencing court’s finding that he

was on community custody during the commission of his offenses violated his jury trial right

under Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004). He

additionally argues that the sentencing court’s finding that he was on community custody

violated the requirement of proof beyond a reasonable doubt.

       Contreras-Rebollar raised these same claims in his previous appeal. Contreras-Rebollar,

2012 WL 2499369, at *1. In addressing these claims, we noted that our Supreme Court’s

opinion in State v. Jones, 159 Wn.2d 231, 149 P.3d 636 (2006), squarely addressed and rejected

these same arguments. We therefore held that, under Jones, the sentencing court did not violate

Contreras-Rebollar’s jury trial right by finding that he was on community custody during the

commission of his offenses. Because this appeal represents a subsequent stage of the same

litigation, and because Contreras-Rebollar has not requested us to revisit our prior opinion under

RAP 2.5(c)(2), the law of the case doctrine precludes our review of his claims in this appeal.

State v. Merrill, 183 Wn. App. 749, 757, 335 P.3d 444 (2014) (citing Roberson v. Perez, 156

Wn.2d 33, 41, 123 P.3d 844 (2005)). Accordingly, we do not further address this issue.




                                                 15
No. 48923-6-II


                                       VI. APPELLATE FEES

       Contreras-Rebollar also requests that we exercise our discretion to waive appellate fees in

this matter. Because Contreras-Rebollar has succeeded in his claim that the community custody

portion of his sentence violated the constitutional prohibition against ex post facto laws, the State

has not substantially prevailed in this appeal. Accordingly, the State is not entitled to costs, and

we need not address Contreras-Rebollar’s request for the waiver of appellate fees.

                                          CONCLUSION

       We vacate the sentencing court’s imposition of a fixed 36-month community custody

term and remand for imposition of a community custody term consistent with the law in effect

when Contreras-Rebollar committed his offenses. We affirm the remainder of his sentence.



                                                      Bjorgen, J.
 We concur:



Maxa, C.J.




Lee, J.




                                                 16